Case: 2:18-cv-00018-NAB Doc. #: 180 Filed: 10/23/20 Page: 1 of 1 PageID #: 1130




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

ROBERT HOWLAND,                                    )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )           No. 2:18-CV-18 NAB
                                                   )
LANCE SMITH, et al.,                               )
                                                   )
               Defendants.                         )

                                MEMORANDUM AND ORDER

       This case was set for trial on October 19, 2020. Prospective jurors reported to the court for

service in this case. Before jury selection began, the parties informed the Court that they had

settled this action. The Local Rules of this district allow the judge presiding in the action to assess

jury costs, including per diem, parking charges, and mileage reimbursement against any or all of

the parties if the parties fail to give notice before the jurors report for service. E.D.Mo. L.R. 8.04.

Therefore, the Court will assess jury costs in the amount of $2,018.72 consisting of $1,250.00 for

service fees, $600.72 for mileage, and $168.00 for parking.

       Accordingly,

       IT IS HEREBY ORDERED that the parties Robert Howland, Lance Smith, and Smith

Auto Parts & Sales, Inc. are assessed a total of $672.91 each for jury costs.




                                                   NANNETTE A. BAKER
                                                   UNITED STATES MAGISTRATE JUDGE

Dated this 23rd day of October, 2020.
